Judgment, Supreme Court, Bronx County, rendered September 21, 1976, convicting defendant upon a jury verdict of rape (first degree) and sexual abuse (first degree), unanimously modified, on the law, to the extent of reversing the conviction for sexual abuse (first degree), vacating the sentence imposed thereon, and dismissing that count of the indictment, and, as so modified, affirmed. The count of sexual abuse (first degree) *885was an inclusory concurrent count of rape (first degree) (cf. People v Flores, 52 AD2d 540). We have examined the other points raised by appellant and find them without merit. Concur—Lupiano, J. P., Birns, Silverman and Evans, JJ.